       Case 7:20-cv-00028 Document 1 Filed on 01/30/20 in TXSD Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

AMERICAN SENTINAL INSURANCE                        §
COMPANY                                            §
                                                   §
Plaintiff,                                         §
                                                   §
v.                                                 §        Civil Action No. __________
                                                   §
AR Xpress LLC                                      §
DBA AR Transport, and                              §
Edna Maciel-Castorena, Individually                §
and as Putative Heir of                            §
Cesar Maciel-Castorena, Deceased,                  §
                                                   §
Defendants.                                        §

                     COMPLAINT FOR DECLARATORY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES, Plaintiff American Sentinel Insurance Company, and represents to the

Court as follows:

                                                 1.
                                            Introduction

        1.1    This is a declaratory judgment action to determine whether American Sentinel has

a duty to defend and/or indemnify Defendant AR Xpress LLC DBA AR Transport, under a

commercial auto policy, against claims arising from an accident involving one if its employees,

who, while in the course of employment, operated an AR Xpress tractor-trailer during an interstate

transport and had a collision that resulted in his death.

                                                 2.
                                               Parties

        2.1    Plaintiff American Sentinel is a Pennsylvania insurance company with its principal

place of business in Harrisburg, PA.

                                                  1
      Case 7:20-cv-00028 Document 1 Filed on 01/30/20 in TXSD Page 2 of 8



       2.2     Defendant AR Xpress is a limited liability company doing business in the State of

Texas. AR Xpress may be served by and through its registered agent, DOT Truck Permits, 6315

N. Expressway 281, Edinburg, TX 78542 or at any other location where it may be found.

       2.3     Defendant Edna Maciel-Castorena resides in Hidalgo County, Texas and is a citizen

of Texas. Upon information and belief, she is the surviving spouse and putative heir of Decedent,

Cesar Maciel-Castorena, who was a citizen of Texas and resided in Hidalgo County, Texas at the

time of death. Upon information and belief, there has no administration of the Decedent’s estate;

therefore, this action is brought against Edna Maciel-Castorena, individually and as putative heir

of Decedent. She may be served with process at 336 Verde Circle, Donna, TX 78537 or at any

other location where she may be found.

                                                 3.
                                      Jurisdiction and Venue

       3.1     This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 et seq. Plaintiff

is a citizen of the State of Pennsylvania, Defendants are citizens of the State of Texas. The amount

in controversy, exclusive of interest and costs, exceeds $75,000.00. By virtue of diversity of

citizenship of the parties and sufficiency of the amount in controversy, this Court has jurisdiction

under 28 U.S.C. §1332 (a)(1).

       3.2     American Sentinel’s declaratory judgment action concerns its rights and

obligations to AR Xpress, a company located in Edinburg, Hidalgo County, Texas, in relation to

claims for damages to or on behalf of residents of Hidalgo County, which is one of the counties

within the McAllen Division of the Southern District of Texas. As all or a significant part of the

acts or omissions giving rise to this action occurred in this judicial district and division, venue is

proper in this Court pursuant to 28 U.S.C. §124(b)(7) and 28 U.S.C. §1391(b)(2).




                                                  2
      Case 7:20-cv-00028 Document 1 Filed on 01/30/20 in TXSD Page 3 of 8




                                                4.
                                        Nature of the Case

       4.1      This case arises from a fatal single-vehicle accident on August 21, 2019 involving

Cesar Maciel-Castorena, an AR Xpress driver (“Decedent”); AR Xpress notified American

Sentinel of the accident, to which it assigned claim number ASI-0000373.

       4.2      At the time of the accident, Decedent, then age 53 and a resident of Donna, Hidalgo

County, Texas, drove a 2000 Freightliner tractor-trailer owned by AR Xpress in the course of his

employment for the purpose of transporting produce (frozen cabbage) from McAllen, Texas to

Maryland. He was the vehicle’s sole occupant.

       4.3      During the interstate transport, the tractor-trailer struck a guardrail, went down an

embankment, and rolled over, causing the fuel tank to erupt and engulf the vehicle in flames. The

accident occurred on I-59 in Dade County, Georgia.

       4.4      AR Xpress is a federally regulated interstate motor carrier.

       4.5      Decedent was an employee and/or statutory employee of AR Xpress at the time of

the accident.

       4.6      The American Sentinel policy issued to AR Xpress expressly excludes coverage

for “bodily injury” to the Decedent. Therefore, American Sentinel has no duty to indemnify AR

Xpress for any damages in connection with the Claim.

                                              5.
                             American Sentinel Policy of Insurance

       5.1      American Sentinel issued AR Xpress a commercial package policy, number

FCT900048-01, effective January 16, 2019 to January 19, 2020, which includes a Motor Carrier

Coverage Form.



                                                  3
      Case 7:20-cv-00028 Document 1 Filed on 01/30/20 in TXSD Page 4 of 8



       5.2     The Policy’s insuring agreement provides:

               SECTION II – COVERED AUTOS LIABILITY COVERAGE

               A.      COVERAGE

                       We will pay all sums an “insured” legally must pay as damages
                       because of “bodily injury” or “property damage” to which this
                       insurance applies, caused by an “accident” and resulting from the
                       ownership, maintenance or use of a covered “auto”.

       5.3     The Policy provides liability coverage of $1 million per accident for covered autos

designated by symbol 67, which are “Specifically Described ‘Autos,’” defined as those described

in Item Three of the Declarations.

       5.4     The Policy Declarations Item Three: Schedule of Covered Autos You Own lists the

subject 2000 Freightliner; thus, it qualifies as a covered “auto.”

       5.5     The Policy provides: “Throughout this policy, the words “you” and “your” refer to

the Named Insured shown in the Declarations.” AR Xpress is the Named Insured.

       5.6     The Policy defines “insured” as “any person or organization qualifying as an

insured in the Who Is An Insured provision of the applicable coverage.” Section II - Covered Autos

Liability Coverage further provides:

               1.      Who Is An Insured

                       The following are “insureds”:

                       a.      You for any covered “auto”.

       5.7     AR Xpress, the Named Insured on the Declarations, meets the Policy definitions of

“you,” “your,” and “insured” for covered “auto” liability coverage.

       5.8     Additionally, the Policy Business Description for AR Xpress is: Commercial Motor

Carrier. AR Xpress is a federally regulated interstate motor carrier under the Motor Carrier Safety




                                                  4
      Case 7:20-cv-00028 Document 1 Filed on 01/30/20 in TXSD Page 5 of 8



Act. As such, the Policy contains: Endorsement for Motor Carrier Policies of Insurance for Public

Liability under Sections 29 and 30 of the Motor Carrier Act of 1980 (the “MCS-90 Endorsement”).

                                           6.
                      Workers’ Compensation Exclusion Bars Coverage

       6.1      The Policy contains the following exclusion, which provides that the insurance does

not apply to:

             3. Workers’ Compensation

                Any obligation for which the “insured” or the “insured’s” insurer may be
                held liable under any workers’ compensation, disability benefits or
                unemployment compensation law or any similar law.

       6.2      Exclusion 3 precludes coverage for any workers’ compensation benefits sought in

connection with the Claim because Decedent was an employee of the “insured.”

                                               7.
                         Employer’s Liability Exclusion Bars Coverage

       7.1      The Policy contains the following exclusion, which provides that the insurance does

not apply to:

             4. Employee Indemnification and Employer’s Liability

                “Bodily injury” to:
                a. An “employee” of the “insured” arising out of and in the course of:
                       (1) Employment by the “insured”; or
                       (2) Performing the duties related to the conduct of the “insured’s”
                           business; or
                b. The spouse parent, brother or sister of that “employee” as a consequence
                   of a. above.
                This exclusion applies:

                       (1)     Whether the “insured” may be liable as an employer or in
                               any other capacity; and
                       (2)     To any obligation to share damages with or repay someone
                               else who must pay damages because of the injury.

                                              * * *



                                                 5
      Case 7:20-cv-00028 Document 1 Filed on 01/30/20 in TXSD Page 6 of 8



       7.2     The policy provides the following definitions pertinent to Exclusion 4:

               C.       “Bodily injury” means bodily injury, sickness or disease sustained by a
                        person including death resulting from any of these.

                                              * * *

               F.       “Employee” includes a “leased worker”. “Employee does not include a
                        “temporary worker.”

       7.3     Exclusion 4 precludes coverage for all damages sought in connection with the

Claim because Decedent was an “employee” of the “insured.”

                                            8.
                          Occupant Hazard Exclusion Bars Coverage

       8.1     The Policy contains an endorsement titled Occupant Hazard Exclusion, which

provides:

               This endorsement modifies insurance under the following:

               MOTOR CARRIER COVERAGE FORM

                                              * * *

               SECTION II – COVERED AUTOS LIABILITY COVERAGE, is
               amended by adding the following exclusion:
               This insurance does not apply to bodily injury to any person while
               “occupying” a covered “auto”. Occupying means in, upon, getting in, on,
               out or off.
               If we are required by law to pay for such loss, you will reimburse us for any
               and all loss, costs, and expenses paid or incurred by us.

       8.2     The Occupant Hazard Exclusion Endorsement bars coverage for all damages

sought in connection with the Claim because Decedent was “occupying” a covered “auto” at the

time of the accident.

                                            9.
                        MCS-90 Endorsement Does Not Provide Coverage

       9.1     The Policy’s MCS-90 Endorsement provides:

               [X] This insurance is primary and the company shall not be liable for
                                                 6
      Case 7:20-cv-00028 Document 1 Filed on 01/30/20 in TXSD Page 7 of 8



              amounts in excess of $750,000 for each accident.

                                     * * *
                   DEFINITIONS AS USED IN THIS ENDORSEMENT

                                            * * *
              Motor Vehicle means a land vehicle, machine, truck, tractor, trailer, or
              semitrailer propelled or drawn by mechanical power and used on a
              highway for transporting property, or any combination thereof.
                                            * * *
              Public Liability means liability for bodily injury, property damage, and
              environmental restoration.
                                            * * *

              In consideration of the premium stated in the policy to which this
              endorsement is attached, the insurer (the company) agrees to pay, within the
              limits of liability described herein, any final judgment recovered against the
              insured for public liability resulting from negligence in the operation,
              maintenance or use of motor vehicles subject to the financial responsibility
              requirements of Sections 29 and 30 of the Motor Carrier Act of 1980
              regardless of whether each motor vehicle is specifically described in the
              policy and whether or not such negligence occurs on any route or in any
              territory authorized to be served by the insured or elsewhere. Such
              insurance as is afforded, for public liability, does not apply to injury to or
              death of the insured’s employees while engaged in the course of their
              employment . . . it is understood and agreed that no condition, provision,
              stipulation, or limitation contained in the policy, this endorsement, or any
              other endorsement thereon, or violation thereof, shall relieve the company
              from liability or from the payment of any final judgment, within the limits
              of liability herein described . . .. (Emphasis added.)

                                             * * *

       9.2    The MCS-90 Endorsement does not provide coverage for all damages sought in

connection with the Claim because, pursuant to the express terms of the MCS-90 Endorsement,

coverage afforded thereunder is limited to public liability, and not to injury to or death of the

insured’s employees while engaged in the course of employment. The facts made basis of the

Claim fall directly within the employee-injury exception specified in the MCS-90 Endorsement.




                                                7
      Case 7:20-cv-00028 Document 1 Filed on 01/30/20 in TXSD Page 8 of 8



                                             10.
                              Reservation Regarding Amendment

       10.1    American Sentinel reserves the right to amend as necessary to add to this action

additional claims that may be made against AR Xpress.

       10.2    American Sentinel reserves the right to amend as necessary to add or change the

named individual Defendant if an action for administration of the Decedent’s estate is filed and

names a personal representative, executrix or administrator of the estate.

       WHEREFORE, PREMISES CONSIDERED, American Sentinel Insurance Company

prays for judgment declaring the rights and obligations of the parties, and in particular for a

declaration that it owes no duty to defend or indemnify AR Xpress against any claims asserted by

or on behalf of the Decedent and his heirs and/or beneficiaries, that it owe no judgment rendered

against AR Xpress in connection with the Claim, and for such other and further relief, at law or in

equity, to which American Sentinel may show it is justly entitled.

                                              Respectfully submitted,

                                              /s/ Stephen A. Melendi________________
                                              Stephen A. Melendi, Attorney-In-Charge
                                              Texas Bar No. 24041468
                                              Southern District Bar No. 38607
                                              StephenM@tbmmlaw.com
                                              Matthew Rigney
                                              Texas Bar No. 24068636
                                              Southern District Bar No. 2870042
                                              MattR@tbmmlaw.com
                                              TOLLEFSON BRADLEY MITCHELL &
                                              MELENDI, LLP
                                              2811 McKinney Avenue, Suite 250 West
                                              Dallas, Texas 75204
                                              Telephone:     214-665-0100
                                              Facsimile:     214-665-0199
                                              ATTORNEYS FOR PLAINTIFF
                                              AMERICAN SENTINEL INSURANCE
                                              COMPANY



                                                 8
